Citation Nr: 0618937	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for postoperative 
osteochondral fracture of the talus, left ankle, currently 
evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion









INTRODUCTION

The appellant had active duty from August 1980 to August 
1989.  A June 1990 Department of Veterans Affairs (VA) 
administrative decision determined that the veteran's 
discharge for the period of service from September 14, 1987 
to August 17, 1989 was under dishonorable conditions, and is 
therefore a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Petersburg, Florida,  Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2006, the appellant 
submitted additional evidence to the Board, accompanied by 
waiver of RO consideration.  


FINDING OF FACT

The service-connected left ankle disorder is characterized by 
pain and dorsiflexion to 5 degrees.  

CONCLUSION OF LAW

The criteria for a 30 percent disability rating for service-
connected status post operative residuals osteochondral 
fracture, talus, left ankle, have been met. 38 U.S.C.A. § 
1155 (West 2005); 38 C.F.R. §§ 4.20, 4.71, 4.71a, Diagnostic 
Code 5270 (2005).








REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant's claim for an increased disability rating was 
received in May 2003.  The record reflects that following 
receipt of the appellant's application for VA benefits, the 
appellant was advised of what evidence would substantiate the 
claim by letter dated subsequently that month.  Among other 
information, the appellant was specifically advised that 
evidence that would substantiate his claim would include both 
medical and lay evidence indicating that his service-
connected disorder had worsened in severity.  VA obtained all 
medical treatment records indicated by the record, and VA 
examinations were conducted in June 2003 and in February 
2005.  38 U.S.C.A. § 5103A (a),(b), (c) and (d).  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the claimant of such information, because the claim is 
being granted in part, the RO will advise the appellant 
accordingly upon its determination of the effective date of 
the newly-assigned rating.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  

Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The appellant contends that his service-connected left ankle 
disorder has worsened in severity, and that the symptoms 
warrant an increased disability evaluation, over the 20 
percent rating currently assigned.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
supports the assignment of a 30 percent rating.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The appellant's left ankle disorder is assessed as involving 
marked limitation of  motion, warranting a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
order to be granted a 30 percent evaluation, the evidence 
would need to approximate findings of plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71A, Diagnostic Code 5270.  

During the June 2003 VA examination, the appellant complained 
of a constant throbbing pain in his ankle.  He stated that 
the pain was worsened by standing longer than five minutes, 
walking over 20 minutes, heavy lifting, and changes in the 
weather.  He reported frequent ankle give-way, and no history 
of crepitation.  
The appellant's left ankle was noted to have full range of 
motion, with pains at the terminus points.  However, there 
was no specific ascertainment of the range of motion, by 
degrees, of the left ankle.  

The appellant underwent a further VA examination in February 
2005.  The examiner noted that the appellant's range of 
motion was severely limited due to pain, including five 
degrees of dorsiflexion, and 25 degrees of plantar flexion.  
Because the left ankle range of motion as to dorsiflexion is 
five degrees, such a finding supports the assignment of a 30 
percent rating under 38 C.F.R. § 4.71A, Diagnostic Code 5270.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (The Board must 
consider only the factors as enumerated in the rating 
criteria discussed above.).  

The Board has also examined the evidence to ascertain if the 
record supports the assignment of a higher disability rating.  
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  However in 
order for a 40 percent rating to be assigned, the evidence 
would need to approximate findings as are stated above 
relative to 38 C.F.R. 
§ 4.71A, Diagnostic Code 5270, which are not demonstrated 
here.  







ORDER

A 30 percent evaluation for postoperative osteochondral 
fracture of the talus, left ankle, is granted.  To this 
extent and to this extent only, the appeal is allowed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


